Exhibit 10.1

 

AMENDMENT TO AGREEMENT AND PLAN OF MERGER

 

THIS AMENDING AGREEMENT (“Amending Agreement”) is made and entered into as of
October 21, 2008 among HealthAxis Inc., a Pennsylvania corporation
(“HealthAxis”), Outsourcing Merger Sub, Inc., a Delaware corporation and wholly
owned subsidiary of HealthAxis (“Merger Sub”) and BPO Management Services, Inc.,
a Delaware corporation (“BPOMS”). Each of HealthAxis, Merger Sub and BPOMS are
sometimes referred to herein as a “Party” or, collectively, the “Parties”.

 

RECITALS

 

A.    HealthAxis, Merger Sub and BPOMS entered into an agreement and plan of
merger (the “Merger Agreement”) as of September 5, 2008 providing for a merger
of Merger Sub into BPOMS and the issuance of shares of HealthAxis Common Stock
and HealthAxis Series B Preferred Stock to the securityholders of BPOMS.

 

B.    The Parties have agreed to amend certain provisions of the Merger
Agreement, as provided by this Amending Agreement.

 

AGREEMENT

 

IN CONSIDERATION OF the foregoing and of the mutual covenants and agreements
herein contained, the Parties agree as follows:

 

1.     In this Amending Agreement, all capitalized terms which are not defined
herein shall have the same meanings as set out in the Merger Agreement.

 

2.     Each of the Exchange Ratios provided for by the Merger Agreement in
respect of each class or series of BPOMS Stock and in respect of each series of
the BPOMS Investor Warrants, BPOMS Non-Investor Warrants and BPOMS Options
indicated below are hereby amended (and remain subject to adjustment after
determination of the Reverse Split and otherwise in accordance with Section 3.6
of the Merger Agreement) to be the amounts hereinafter specified (and the
definitions of each of the Exchange Ratios in the Merger Agreement shall be as
so specified):

 

Class or Series of Stock,
Warrants or Options

 

Amended Exchange Ratios

BPOMS Common Shares

 

0.2467 (“Exchange Ratio”)

BPOMS Series A Preferred Shares

 

0.2773 (“Exchange Ratio”)

BPOMS Series B Preferred Shares

 

0.2467 (“Exchange Ratio”)

BPOMS Series C Preferred Shares

 

1.2868 (“Series C Exchange Ratio”)

BPOMS Series D Preferred Shares

 

3.9475 (“Series D Exchange Ratio”)

BPOMS Series D-2 Preferred Shares

 

3.9475 (“Series D-2 Exchange Ratio”)

BPOMS Series F Preferred Shares

 

6.1679 (“Series F Exchange Ratio”)

BPOMS Series C Investor Warrant ($0.01)

 

0.2467 (“Series C Warrant Exchange Ratio”)

BPOMS Series D Investor Warrant ($0.01)

 

0.2467 (“Series D Warrant Exchange Ratio”)

BPOMS Outstanding Investor Warrants

 

0.2467 (“Exchange Ratio”)

BPOMS Non-Investor Warrants

 

0.2467 (“Exchange Ratio”)

BPOMS Options

 

0.2467 (“Exchange Ratio”)

 

3.     Paragraph 9.1(h) of the Merger Agreement is hereby amended by changing
the Termination Date from December 31, 2008 to January 31, 2009.

 

4.     Paragraph 9.3(c) of the Merger Agreement is hereby deleted and replaced
with the following:

 

“HealthAxis shall pay BPOMS a termination fee of $500,000 upon (i) termination
of this Agreement by BPOMS pursuant to Section 9.1(d) at any time, or
(ii) termination of this Agreement by BPOMS or HealthAxis pursuant to
Section 9.1(f) at any time prior to October 27, 2008. HealthAxis shall pay BPOMS
a termination fee of $1,000,000: (x) upon

 

--------------------------------------------------------------------------------


 

termination of this Agreement by BPOMS or HealthAxis pursuant to
Section 9.1(f) at any time on or after October 27, 2008, or (y) in the event
that HealthAxis terminates this Agreement pursuant to Section 9.1(h) and, prior
to the Termination Date, HealthAxis has received an Acquisition Proposal from
another Person and HealthAxis then completes an Acquisition Transaction with
that Person or any affiliate thereof at any time on or before December 31,
2009.”

 

5.     Paragraph 9.3(d) of the Merger Agreement is hereby deleted and replaced
with the following:

 

“BPOMS shall pay HealthAxis a termination fee of $500,000 upon (i) termination
of this Agreement by HealthAxis pursuant to Section 9.1(c) at any time, or
(ii) termination of this Agreement by HealthAxis or BPOMS pursuant to
Section 9.1(g) at any time prior to October 27, 2008. BPOMS shall pay HealthAxis
a termination fee of $1,000,000 upon termination of this Agreement by HealthAxis
or BPOMS pursuant to Section 9.1(g) at any time on or after October 27, 2008.”

 

6.     All numerical references in the Merger Agreement to the number of BPOMS
Series A Preferred Shares authorized or issued and outstanding shall be deemed
to be 1,608,612.

 

7.     All numerical references in the Certificate of Designation of the
HealthAxis Series B Preferred Shares shall be adjusted consistent with the
modification of the Exchange Ratios set forth in this Amending Agreement.

 

8.     As and from the date of this Amending Agreement, all references in any
other documents to the Merger Agreement shall be construed as references to the
Merger Agreement, as amended hereby. Except as expressly amended hereby, each
and every provision of the Merger Agreement shall continue in full force and
effect and is hereby confirmed, and all rights and obligations of the Parties
shall not be affected in any manner except as specifically provided for in this
Amending Agreement.

 

9.     This Amending Agreement may be executed in any number of counterparts,
each of which, when so executed, shall be deemed to be an original and all of
which taken together shall be deemed to constitute one and the same instrument.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have executed this Amending Agreement as
of the date first above written.

 

 

 

HEALTHAXIS INC.

 

 

 

 

 

 

 

 

Per:

/s/ JOHN CARRADINE

 

 

 

 

 

 

 

 

Per:

Chief Executive Officer and President

 

 

 

 

 

 

 

 

OUTSOURCING MERGER SUB, INC.

 

 

 

 

 

 

 

 

Per:

/s/ JOHN CARRADINE

 

 

 

 

 

 

 

 

Per:

President

 

 

 

 

 

 

 

 

BPO MANAGEMENT SERVICES, INC.

 

 

 

 

 

 

 

 

Per:

/s/ PATRICK DOLAN

 

 

 

 

 

 

 

 

Per:

Chairman of the Board and
Chief Executive Officer

 

3

--------------------------------------------------------------------------------